2019 IL App (1st) 172367
                                                                                    FOURTH DIVISION
                                                                                        March 7, 2019
     No. 1-17-2367



     TRESSLER, LLP.,                                                  )   Appeal from the Circuit Court
                                                                      )   of Cook County.
            Plaintiff-Appellee,                                       )
                                                                      )
     v.                                                               )
                                                                      )   No. 14 M1 146865
     MICHAEL SCHWARTZ,                                                )
                                                                      )
            Defendant-Appellant.                                      )   The Honorable
                                                                      )   Mary Kathleen McHugh,
                                                                      )   Judge, presiding.



            JUSTICE BURKE delivered the judgment of the court, with opinion.
            Presiding Justice McBride and Justice Reyes concurred in the judgment and opinion.


                                                  OPINION

¶1          Defendant Michael Schwartz appeals the trial court’s entry of judgment in favor of

     plaintiff law firm, Tressler, LLP (Tressler), following a bench trial in Tressler’s breach of

     contract action against Schwartz for failure to pay legal fees pursuant to a written fee agreement.

     On appeal, Schwartz, who proceeded pro se in the circuit court and before this court, contends

     that (1) the circuit court had jurisdiction to review his motion to vacate the circuit court’s order,

     (2) the court should have found the order void due to violation of the bankruptcy stay, and (3) the

     circuit court abused its discretion with respect to evidentiary rulings at trial. For the reasons that

     follow, we find we lack jurisdiction in this matter and dismiss Schwartz’s appeal.
     1-17-2367


¶2                                         I. BACKGROUND

¶3          Tressler instituted a breach of contract action against Schwartz alleging that the parties

     entered into a written attorney fee agreement for Tressler to represent Schwartz in a dispute

     between him and his former employer, Barclays Capital, Inc., before the Financial Industry

     Regulatory Authority (FINRA). Tressler asserted that it had performed a total of $83,573.43 in

     hourly work and was owed a balance of $27,475.93 under the fee agreement. Tressler withdrew

     from the representation and sought the unpaid attorney fees due under the contract. Its complaint

     also requested fees and costs incurred in pursuing the breach of contract matter as allowed under

     the written agreement.

¶4          Tressler filed a motion on August 4, 2015, to stay the matter due to Schwartz’s pending

     federal bankruptcy proceeding. The circuit court granted the motion. On November 6, 2015,

     Tressler filed a motion to remove the stay after the Seventh Circuit dismissed Schwartz’s

     bankruptcy, and the circuit court granted the motion on November 23, 2015.

¶5          Schwartz filed an appearance on December 11, 2015. He also filed a motion to dismiss

     under section 2-619 of the Code of Civil Procedure (735 ILCS 5/2-619 (West 2014)). Schwartz

     asserted that the parties orally agreed to cap attorney fees at $60,000, that he paid a $15,000

     retainer in addition to $56,097.50 in attorney fees, for a total of $71,097.50, and that he did not

     owe any further amounts.

¶6          The trial court denied the motion to dismiss. Schwartz filed an answer and affirmative

     defenses, and the parties proceeded with discovery. The circuit court set a trial date of August

     28, 2017, and ordered the parties to exchange all documents to be used at trial on or before July

     5, 2017.




                                                    -2-
     1-17-2367


¶7          On July 17, 2017, Schwartz filed a motion to suppress documents not exchanged by the

     July 5, 2017, deadline. Schwartz asserted that Tressler failed to deliver to him all the documents

     it intended to use at trial on or before July 5, 2017. Schwartz indicated that Tressler placed the

     documents in the mail on July 5, and he received them on July 6. The circuit court denied the

     motion, without prejudice. Schwartz reiterated this argument in an oral motion in limine before

     the bench trial began on August 28, 2017, but the court again denied his motion.

¶8          The case proceeded to a bench trial on August 28, 2017. According to the bystander’s

     report later approved by the circuit court at Schwartz’s request, Kenneth Sullivan, a Tressler

     attorney, testified at trial as a witness for Tressler that he “had not entered into any verbal

     agreement with defendant whereby fees would be capped at any amount.” On cross-examination,

     Sullivan testified that he received a $15,000 retainer fee from Schwartz, but he denied any verbal

     contract with Schwartz to cap fees at $60,000. Schwartz attempted to question Sullivan regarding

     e-mails from Jonathan Feinstein, an associate at Tressler, but the trial court sustained Tressler’s

     objection on ground that the e-mails were hearsay. Tressler presented the testimony of its

     accountant, Daniel King, who reviewed billing records. Defendant did not call any witnesses. In

     closing arguments, Tressler argued that its accounting documents and the written attorney fee

     contract showed the amounts that were paid and those that were still due. Schwartz argued that

     there was an oral contract to cap fees at $60,000, and that he had fulfilled this obligation. The

     bystander’s report recites that “[n]o written or oral evidence was introduced that there was a [sic]

     oral contract.”

¶9   The circuit court found in favor of Tressler on its breach of contract claim. The court found that

     there was no evidence of an oral contract and that there was sufficient evidence introduced to

     establish that a balance was owed to Tressler under the written contract. The circuit court entered


                                                    -3-
       1-17-2367


       judgment on August 28, 2017 for Tressler in the amount of $27,475.93, with costs of $536. In

       addition, the circuit court awarded Tressler “its attorney fees in this matter.” The form order

       contained several written notations, referencing the schedule for Tressler to submit a bill of

       particulars regarding fees and costs, with a future hearing date on those fees of November 13,

       2017. The form order had a box checked which stated, “Order Final and Appealable.”

¶ 10          Within 30 days of the judgment order, Schwartz filed a notice of appeal on September 27,

       2017, stating that he was appealing from the “final order of August 28, 2017.” The notice of

       appeal stated that Schwartz was appealing the order of the same date denying his pretrial verbal

       motion to suppress evidence, and the July 31, 2017, order denying his motion to suppress

       evidence. On the same day as Schwartz filed a notice of appeal, Tressler filed a motion

       requesting leave to file a bill of particulars, which requested $20,375 for attorney fees associated

       with pursuing the claim against Schwartz.

¶ 11          On November 15, 2017, Schwartz filed a motion to vacate the August 28, 2017, judgment

       pursuant to section 2-1301 (735 ILCS 5/2-1301 (West 2016)). Schwartz asserted that in

       reviewing Tressler’s bill of particulars and itemized billing, he discovered that Tressler had

       violated the federal bankruptcy stay when, between the dates of May 6 and June 1, 2015,

       Tressler engaged a special process server, drafted a motion and a second alias summons, and

       attended court to present the same. Schwartz asserted that these collection actions violated the

       bankruptcy stay and rendered the judgment void. Schwartz asserted that the sole alias summons

       served on him was dated June 1, 2015, during the stay, and Tressler failed to exercise reasonable

       diligence to obtain service upon Schwartz after the stay was lifted. Additionally, Schwartz

       argued that the circuit court retained jurisdiction to rule on his motion to vacate, even though he




                                                      -4-
       1-17-2367


       filed it more than 30 days after entry of the August 28 order because Schwartz did not discover

       the stay violation until reviewing Tressler’s bill of particulars.

¶ 12          On January 17, 2018, the circuit court entered an order awarding Tressler attorney fees in

       the amount of $22,650. With respect to Schwartz’s motion to vacate, the court’s order provided

       that it “makes no ruling *** due to Schwartz having filed an appeal.” In addition, per Schwartz’s

       request, the court certified his bystander’s report.

¶ 13                                             II. ANALYSIS

¶ 14          Although appellant has raised several issues, the only issue which we will address is

       whether this court has jurisdiction. Schwartz appeals under Illinois Supreme Court Rule 301 (eff.

       Feb. 1, 1994) and Rule 303 (eff. July 1, 2017). Under Rule 301, “[e]very final judgment of a

       circuit court in a civil case is appealable as of right. The appeal is initiated by filing a notice of

       appeal. No other step is jurisdictional.” Ill. S. Ct. R. 301 (eff. Feb. 1, 1994). Rule 303(a)(1)

       requires that “[t]he notice of appeal must be filed with the clerk of the circuit court within 30

       days after the entry of the final judgment appealed from.” Ill. S. Ct. R. 303(a)(1) (eff. July 1,

       2017). Schwartz filed his notice of appeal within 30 days of the August 28, 2017, order on

       September 27, 2017.

¶ 15          The form judgment order of August 28, 2017, awarding Tressler $27,475.93 plus $536.00

       in costs also stated that Tressler was awarded attorney fees. The court gave dates upon which

       Tressler and Schwartz needed to file the petition for fees as well as the response. Further, the

       court set a future hearing date to determine the remaining fee issue. The form had a box which

       was checked stating, “Order Final and Appealable.”

¶ 16          The initial question, then, is whether this was a final judgment. We find that the August

       28, 2017, order was not a final, appealable order. “A judgment or order is final for purposes of


                                                        -5-
       1-17-2367


       appeal if it disposes of the rights of the parties, either on the entire case or on some definite and

       separate part of the controversy, and, if affirmed, the only task remaining for the trial court is to

       proceed with execution of the judgment.” Brentine v. DaimlerChrysler Corp., 356 Ill. App. 3d
760, 765 (2005).

¶ 17          The August 28, 2017, order found in favor of Tressler on the breach of contract claim and

       awarded Tressler $27,475.93, in damages and $536 in costs. It further ordered that Tressler was

       awarded attorney fees incurred in pursuing the matter. Thus, the order made a final determination

       on the breach of contract claim, but it did not determine the amount of attorney fees that

       Schwartz owed for Tressler’s pursuit of the claim. The order set forth a schedule for submission

       of a bill of particulars, a response, and a hearing date on the attorney fees issue.

¶ 18          “In determining whether an order that does not resolve a claim for fees constitutes a final,

       appealable order, ‘courts have made a distinction between a claim for fees brought as part of the

       principal action and a claim made after the principal action has been decided.’ ” Goral v. Kulys,

       2014 IL App (1st) 133236, ¶ 22 (quoting In re Estate of Kunsch, 342 Ill. App. 3d 552, 556

       (2003)). “Where ‘a proceeding for attorney fees is within and a part of the underlying civil

       action, the issue must be resolved before the action becomes appealable.’ ” Id. (quoting Kunsch,

       342 Ill. App. 3d at 556). Tressler’s complaint asserted that the contract obligated Schwartz to pay

       legal fees and costs associated with collection efforts. Because the attorney fee issue here was

       part of Tressler’s claim and remained pending, the August 28, 2017, order did not constitute a

       final appealable order. It did not dispose of all of the issues involved. It could not be said that the

       only task which remained was merely “execution of the judgment.” See Brentine, 356 Ill. App.
3d at 765. Therefore, the August 28 order did not dispose of all of Tressler’s claims, and could

       not be a final and appealable order under Rule 301.


                                                        -6-
       1-17-2367


¶ 19          The only way for Schwartz’s notice of appeal to be timely would have been pursuant to

       Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016), which states that a party may take an

       appeal “from a final judgment as to one or more but fewer than all of the *** claims only if the

       trial court has made an express written finding that there is no just reason for delaying either

       enforcement or appeal or both.” (Emphasis added.)

              “[I]f a trial court has jurisdiction to hear a claim for fees, any other judgment entered in

              the case before the claim for fees is ruled upon is or becomes nonfinal and nonappealable

              when the claim for fees is made, unless the prior judgment contains the language set forth

              in Supreme Court Rule 304(a), that there is no just reason to delay enforcement or

              appeal.” (Emphasis in original.) F.H. Prince & Co. v. Towers Financial Corp., 266 Ill.

              App. 3d 977, 983-84 (1994).

       The form judgment order that defendant appeals from has a checked box, which states “Order

       Final and Appealable,” with no additional notations. This is insufficient to confer jurisdiction

       under Rule 304(a). Rule 304(a) allows an appeal from an order that fails to dispose of all claims

       only if the trial court has made an express written finding that there is no just reason for delaying

       the enforcement or appeal of the order. See id. Because the August 28 order contained no such

       notation, language, or express written finding, the notice of appeal was premature and does not

       give us jurisdiction.

¶ 20          We conclude that the judgment became final the following year when the circuit court

       entered the January 17, 2018, order awarding Tressler $22,650 in attorney fees. This order

       disposed of all the rights and claims of the parties and the only task remaining was execution of

       the judgment. See Brentine, 356 Ill. App. 3d at 765.




                                                       -7-
       1-17-2367


¶ 21          Schwartz has taken contradictory positions with respect to whether the August 28, 2017,

       order was the final and appealable order. In his notice of appeal and in his motion to vacate filed

       in the trial court, he asserted that the August 28, 2017, order was the final and appealable order.

       On appeal, he contends that the August 28, 2017, order became final and appealable when the

       trial court entered the January 17, 2018, order and retroactively rendered his notice of appeal

       effective. Schwartz argues that, under Illinois Supreme Court Rule 303(a)(2) (eff. July 1, 2017),

       his notice of appeal filed on September 27, 2017, became effective upon entry of the January 17,

       2018, order.

¶ 22          We disagree. A prematurely filed notice of appeal may be proper if there is an attack on

       the judgment filed within 30 days, meaning Schwartz would have had to file his section 2-1301

       motion within 30 days of the final judgment of January 17, 2018. See A.M. Realty Western

       L.L.C. v. MSMC Realty, L.L.C., 2016 IL App (1st) 151087, ¶¶ 75-78. Schwartz filed what was

       purported to be a section 2-1301 motion attacking the August 28 order, on November 15, 2017.

       A Section 2-1301 motion to vacate a final order or judgment must be filed within 30 days of

       entry of the order. 735 ILCS 5/2-1301(e) (West 2016). However, because this was not a final

       judgment, this motion was not an attack on the final judgment; it was, in essence, a motion to

       reconsider an interlocutory order on the judgment amount that was entered in August. Schwartz

       also did not attempt to file this motion again when the actual final judgment was entered in

       January 2018. If he had done so, and the court denied the motion, the judgment then becomes

       final, and the notice of appeal then becomes effective. Schwartz failed to file a timely motion

       attacking the judgment in order to take advantage of this rule. The only way to toll the time for

       filing an appeal from a final judgment under Rule 303(a)(2) is to file a timely postjudgment

       motion attacking the final judgment that was entered in January, not August. Thus, the circuit



                                                      -8-
       1-17-2367


       court and this court lack jurisdiction to consider it. See Northern Illinois Gas Co. v. Midwest

       Mole, Inc., 199 Ill. App. 3d 109, 114 (1990) (“A post-judgment motion to vacate must be

       actually filed within 30 days of the entry of judgment for the trial court to have jurisdiction to

       consider it.”) Rule 303(a)(2) requires that such postjudgment motions be “timely” filed in order

       to take advantage of the delayed effectiveness of a premature notice of appeal. Ill. S. Ct. R.

       303(a)(2) (eff. July 1, 2017). “ ‘To vest the appellate court with jurisdiction a party must file a

       notice of appeal within 30 days after entry of the judgment appealed from, or within 30 days

       after entry of an order disposing of a timely post-[judgment] motion.’ ” (Emphasis in original.)

       Goral, 2014 IL App (1st) 133236, ¶ 20 (quoting Archer Daniels Midland Co. v. Barth, 103 Ill.
2d 536, 538 (1984)).

¶ 23                                         III. CONCLUSION

¶ 24          For the reasons stated, this court is without jurisdiction and we dismiss this appeal.

¶ 25          Appeal dismissed.




                                                      -9-